Case 9:17-cv-81261-WPD Document 236 Entered on FLSD Docket 09/27/2019 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

   ALL-TAG CORP.,                                 )
                                                  )
                 Plaintiff,                       )
                                                  )   Case No. 17 CV 81261-WPD
          v.                                      )
                                                  )   Judge William P. Dimitrouleas
   CHECKPOINT SYSTEMS, INC.,                      )
                                                  )   Magistrate Judge William Matthewman
                 Defendant.                       )
                                                  )

       CHECKPOINT SYSTEMS, INC.’S MOTION TO STRIKE UNTIMELY “SUPPLEMENTAL
         EXPERT REPORT OF GRAEME HUNTER, PH.D.” SERVED SEPTEMBER 18, 2019,
                    AND INCORPORATED MEMORANDUM OF LAW

          Defendant Checkpoint Systems, Inc. (“Checkpoint”) moves for an Order striking the 22-
   page “Supplemental Expert Report of Graeme Hunter, Ph.D.” served by Plaintiff All-Tag Corp.
   (“All-Tag”) on September 18, 2019 (“Supplemental Report”).1 In serving the Supplemental
   Report at 8:56 PM on the discovery cut-off date, Plaintiff failed to comply with Federal Rule of
   Civil Procedure 26 and this Court’s Order Granting in Part Plaintiff’s Motion to Amend Expert
   Discovery Deadlines [DE 167] (the “Order”). Moreover, the so-called “Supplemental Report” is
   not a permissible supplement to Dr. Hunter’s prior report2 but an entirely new expert opinion
   coupled with an admitted effort to rebut the rebuttal opinions of Checkpoint expert Celeste
   Saravia. In support of this motion Checkpoint submits the following memorandum of law.
                                         INTRODUCTION

          The Court is familiar with All-Tag’s efforts to thwart Rule 26 and violate this Court’s
   Order. Once again, in the final hours of the discovery period in this case, All-Tag served the
   Supplemental Report to (1) add fundamentally new expert opinions, and (2) offer eleventh-hour
   rebuttal of the rebuttal expert report of Checkpoint expert Celeste Saravia, which was timely



   1
     The untimely “Supplemental Expert Report of Graeme Hunter, Ph.D.” served September 18,
   2019 is attached as Exhibit A.
   2
     The original “Expert Report of Graeme Hunter, Ph.D.” served July 17, 2019 is attached as
   Exhibit B.
Case 9:17-cv-81261-WPD Document 236 Entered on FLSD Docket 09/27/2019 Page 2 of 7



   disclosed on August 23, 2019 (“Saravia Rebuttal”). As such, the Supplemental Report must be
   stricken.
          First, the Supplemental Report includes new, affirmative opinions – including the same
   new opinion that was subject of Checkpoint’s motion to strike Section IV. of Dr. Hunter’s actual
   rebuttal report, which was heard on September 23, 2019 by this Court. [See, e.g., DE 205, 232].




          As such, the Court need only consider the untimeliness of the Supplemental Report, the
   material prejudice to Checkpoint, and lack of substantial justification by All-Tag, to strike this
   second attempt by Checkpoint to add new affirmative expert opinions into the case more than
   two months after the July 17, 2019 affirmative expert report deadline. [DE 167 at 2].
          Second, if the Supplemental Report is not stricken on the basis of untimeliness and
   prejudice, the Court should strike it as an improper rebuttal to Checkpoint expert Celeste
   Saravia’s rebuttal to Dr. Hunter’s Initial Report. Dr. Hunter concedes this in the first sentence:
          1.




   Exh. A, Supplemental Report, at 4, ¶1 (emphasis added).
          Indeed, the Court need only look at the table of contents and headings of the
   Supplemental Report to see the impropriety of this out of sequence and impermissible
   reply/rebuttal to Dr. Saravia’s rebuttal to Dr. Hunter’s Initial Report. For example, in each
   section of the Supplemental Report, Dr. Hunter overtly either attempts to rebut the Saravia
   Report or disputes its findings.


                                                                                 :
          


          




                                                    2
Case 9:17-cv-81261-WPD Document 236 Entered on FLSD Docket 09/27/2019 Page 3 of 7



          

          


          

          

          

          

          

          


          


          

          

          




          Dr. Hunter also




                                                                                      Dr. Hunter’s
   opinions on this evidence is again untimely and offered as rebuttal to the Saravia Report. There
   can be no question that these reply/rebuttal arguments made in the Supplemental Report are
   untethered to the Dr. Hunter’s Initial Report.
          As the Court is aware, nowhere in the Order is either party permitted to issue
   reply/rebuttal reports to the other side’s rebuttal reports. Accordingly, as the Supplemental



                                                    3
Case 9:17-cv-81261-WPD Document 236 Entered on FLSD Docket 09/27/2019 Page 4 of 7



   Report offers untimely new, affirmative opinions and otherwise serves as an improper
   reply/rebuttal to the Saravia Report, it must be stricken accordingly.
                                     MEMORANDUM OF LAW

          The Order required the Parties’ Rule 26(a)(2) expert disclosures by July 17, 2019 as to
   affirmative expert reports, and August 23, 2019 as to rebuttal expert reports. As this Court has
   recognized, “[p]ursuant to Rule 37(c)(1), a district court clearly has authority to exclude an
   expert report or strike an expert’s testimony where a party has failed to comply with Rule 26(a),
   ‘unless the failure is substantially justified or harmless.’” Potish v. R.J. Reynolds Tobacco Co.,
   15-81171-CV, 2017 WL 5952892, at *2 (S.D. Fla. Nov. 30, 2017) (J. Matthewman) (citation
   omitted); see also, Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1307 (11th
   Cir. 2011) (Eleventh Circuit frequently find no abuse of discretion in a district court’s decision to
   hold litigants to the clear terms of its scheduling orders). Indeed, “[i]f a party fails to provide
   information … required by Rule 26(a) or (3) … exclusion is automatic and mandatory unless the
   sanctioned party can show that its violation of Rule 26(a) was either justified or harmless.”
   Brown v. NCL (Bahamas) Ltd., 190 F. Supp. 3d 1136, 1140 (S.D. Fla. 2016) (emphasis added,
   citations omitted). The party failing to properly disclose expert testimony bears the burden of
   establishing substantial justification or absence of prejudice. See id. Further, and especially
   relevant here, the Court’s “broad discretion to exclude untimely disclosed expert witness
   testimony” is settled “even if [the untimely disclosures] are designated as ‘supplemental
   reports.’” Id. at *3 (citing Companhia Energetica Potiguar v. Caterpillar Inc., 14-CV-24277,
   2016 WL 3102225, at *5 (S.D. Fla. June 2, 2016) and Corwin v. Walt Disney Co., 475 F.3d
   1239, 1252 (11 Cir. 2007)). Plainly, “[a] party…cannot abuse Rule 26(e) and use a supplement”
   for an improper purpose – supplementation “‘is not a device to allow a party’s expert to engage
   in additional work, or to annul opinions or offer new ones to perfect a litigating strategy.’”
   Potish, 2017 WL 5952892, at *3 (quoting Cochran v. The Brinkman Corp., 1:08-cv-1790, 2009
   WL 4823858, at *5 (N.D. Ga. Dec. 9, 2009), aff’d 381 Fed. Appx. 968 (11th Cir. 2010)
   (emphasis added)); see also, Beauregard v. Continental Tire N.A., Inc., 3:08-cv-37-J-32HTS,
   2009 WL 1011121, at *2 (M.D. Fla. Apr. 15, 2009) (Rule 26(e) supplementation applies where
   “[original] disclosure…is incomplete or incorrect” and “not to grant any ‘right to produce
   information in a belated fashion,” or to “add to” an earlier disclosure) (citations omitted). “An



                                                    4
Case 9:17-cv-81261-WPD Document 236 Entered on FLSD Docket 09/27/2019 Page 5 of 7



   expert’s duty to supplement under Rule 26(e), is not a right to supplemental at will.” United
   States v. Marder, 318 F.R.D. 186, 190 (S.D. Fla. 2016) (citation omitted).
          Dr. Hunter’s Supplemental Report is a stark deviation from what is permissible under the
   above authorities. His affirmative opinions are neither a completion nor correction of his Initial
   Report, as contemplated by Rule 26(e). Further, the Supplemental Report is also an
   impermissible reply/rebuttal to the Savaria Report. The Supplemental Report is a quintessential
   example of the “Rule 26(e) abuse” that the cases like Potish and Companhia proscribe.
          Whether assessed as an unauthorized sur-rebuttal or a grievously late additional
   affirmative report, the Supplemental Report violates the Order and Rule 26. The Supplemental
   Report was served in the last hours of the discovery period, indisputably resulting in prejudice to
   Checkpoint if the Supplemental Report is permitted to stand. All-Tag will not be able to
   establish that this violation was harmless. See Woliner v. Sofronsky, 18-CV-80305, 2019 WL
   125704, at **3-4 (S.D. Fla. Jan. 8, 2019) (J. Matthewman) (“Plaintiff’s late disclosure of expert
   would severely prejudice Defendants, and wreak havoc with the Court’s dispositive motion
   deadline and trial date. Therefore, striking Plaintiff’s expert is both necessary and appropriate.”);
   see also, Marder, 318 F.R.D. at 192 (late disclosing parties unacceptably “paint the Court ‘into a
   corner in which it has to strike the [expert] disclosures or extend the discovery deadline.’”)
   (citation omitted)). Nor could All-Tag justify its late disclosure. See, e.g., Knight v. Miami-
   Dade County, 856 F.3d 795, 812 (11th Cir. 2017) (“belated realization” that additional expert
   opinions would be necessary not a justification for late disclosure). The Court clearly has the
   discretion to strike the Supplemental Report and should do so. See Fed. R. Civ. P. 37(c); see
   also, Brown v. NCL (Bahamas) Ltd., 190 F. Supp. 3d at 1140 (exclusion automatic and
   mandatory barring showing of harmlessness or justification.).
                                            CONCLUSION
          The Supplemental Report untimely advances new expert opinion, and is otherwise an
   unauthorized rebuttal of a rebuttal. Checkpoint respectfully requests that the Court strike the
   Supplemental Report accordingly.




                                                    5
Case 9:17-cv-81261-WPD Document 236 Entered on FLSD Docket 09/27/2019 Page 6 of 7



       MEET AND CONFER CERTIFICATE PURSUANT TO S.D. FLA. L.R. 7.1(A)(3)

          Counsel for the movant has conferred with all parties or non-parties who may be affected
   by the relief sought in the motion in a good faith effort to resolve the issues raised in the motion
   and has been unable to do so.




   Dated: September 27, 2019                            /s/ Gavin C. Gaukroger
                                                        One of the attorneys for Checkpoint
                                                        Systems, Inc.

   Gavin C. Gaukroger                                   Robert J. Palmersheim (pro hac vice)
   Fla. Bar. No. 76489                                  Anand C. Mathew (pro hac vice)
   Charles H. Lichtman                                  Julie M. Mallen (pro hac vice)
   Fla. Bar No. 501050                                  PALMERSHEIM & MATHEW LLP
   Kenneth W. Waterway                                  401 N. Franklin Street, Suite 4S
   Fla. Bar No. 994235                                  Chicago, Illinois 60654
   BERGER SINGERMAN LLP                                 Tel: (312) 319-1791
   350 East Las Olas Boulevard, Suite 1000              Fax: (312) 878-2890
   Fort Lauderdale, Florida 33301                       rjp@thepmlawfirm.com
   Tel: (954) 525-9900                                  acm@thepmlawfirm.com
   Fax: (954) 523-2872                                  jmm@thepmlawfirm.com
   ggaukroger@bergersingerman.com
   clichtman@bergersingerman.com
   kwaterway@bergersingerman.com
   drt@bergersingerman.com




                                                    6
Case 9:17-cv-81261-WPD Document 236 Entered on FLSD Docket 09/27/2019 Page 7 of 7




                                   CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on September 27, 2019, a true and correct copy of the
   foregoing was filed with the Clerk of the Court using CM/ECF which will generate and serve a
   Notice of Electronic Filing to the following:



   Damon Suden                                           Christopher W. Kammerer
   Kelley Drye & Warren LLP                              John F. Mariani
   101 Park Avenue                                       Kammerer Mariani PLLC
   New York, NY 10178                                    1601 Forum Place, Suite 500
   212-808-7800                                          West Palm Beach, FL 33401
   Email: ahorvath@KelleyDrye.com                        561-990-1592
   Email: dsuden@KelleyDrye.com                          Email: ckammerer@kammerermariani.com
                                                         Email: jmariani@kammerermariani.com
   Julian Solotorovsky
   Matthew C. Luzadder                                   John B. Williams
   Kelley Drye & Warren LLP                              Williams Lopatto PLLC
   333 West Wacker Drive                                 1707 L Street NW, Suite 550
   Chicago, IL 60606                                     Washington, DC 20036
   312-857-7070                                          202-296-1611
   Email: jsolotorovsky@KelleyDrye.com                   Email: jbwilliams@williamslopatto.com
   Email: mluzadder@kelleydrye.com

   William A. MacLeod
   Kelley Drye & Warren LLP
   3050 K Street NW, Suite 400
   Washington, DC 20007
   202-342-8811
   Email: wmacleod@kelleydrye.com



                                                   /s/ Gavin C. Gaukroger




   9336480-3




                                                     7
